 1

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6
                                   EASTERN DISTRICT OF CALIFORNIA
 7

 8   AURORA CERVANTES,                                     Case No. 1:18-cv-01738-DAD-SAB

 9                    Plaintiff,                           ORDER REQUIRING PLAINTIFF TO FILE
                                                           DISPOSITIONAL DOCUMENTS
10           v.

11   PINNACLE HOSPITALITY GROUP, LLC,                      (ECF No. 9)
     et al.,
12                                                         SIXTY DAY DEADLINE
                      Defendants.
13

14

15          On March 21, 2019, Plaintiff filed a notice of settlement informing the Court that the

16 parties have reached settlement resolving this action.

17          Accordingly, it is HEREBY ORDERED that:

18          1.       All pending matters and dates are VACATED;

19          2.       Plaintiff shall file dispositional documents within sixty (60) days of the date of

20                   entry of this order; and

21          3.       Failure to comply with this order will result in the issuance of sanctions, up to and

22                   including dismissal of this action.

23
     IT IS SO ORDERED.
24

25 Dated:         March 22, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                       1
